            Case 3:17-md-02801-JD Document 1093 Filed 01/21/20 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7

 8

 9                                       UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11

12   IN RE CAPACITORS ANTITRUST                            Master File No. 3:14-cv-03264-JD
     LITIGATION
13                                                         MDL Case No. 3:17-md-02801-JD
     THIS DOCUMENT RELATES TO THE
14   DIRECT PURCHASER CLASS ACTION                         JOINT PROPOSED JURY
                                                           INSTRUCTIONS AND VERDICT FORMS
15
                                                           Date:         March 2, 2020
16
                                                           Time:         9:00 a.m.
17                                                         Courtroom:    11, 19th Floor
                                                           Judge:        Hon. James Donato
18

19

20

21

22

23

24

25

26

27

28

      Master File No. 3:14-cv-03264-JD
      MDL Case No. 3:17-md-02801-JD
                                             JOINT PRETRIAL STATEMENT
             Case 3:17-md-02801-JD Document 1093 Filed 01/21/20 Page 2 of 5



 1
             Pursuant to the Court’s Standing Order and the Court’s trial setting Order, ECF No. 1037, the
 2
     parties respectfully submit the following Joint Proposed Jury Instructions and Verdict Forms, attached
 3
     hereto as Exhibits 1 and 2.
 4
     Dated: January 21, 2020                         /s/Joseph R. Saveri_________________
 5
                                                     Joseph R. Saveri
 6                                                   Steven N. Williams
                                                     James G. Dallal
 7                                                   Anupama K. Reddy
                                                     Christopher K.L. Young
 8                                                   JOSEPH SAVERI LAW FIRM, INC.
                                                     601 California Street, Suite 1000
 9                                                   San Francisco, California 94108

10                                                   Lead Counsel for the Direct Purchaser Class

11

12
     Dated: January 21, 2020                         /s/ Jeffrey A. LeVee
13
                                                     Jeffrey A. LeVee
14                                                   Eric P. Enson
15                                                   Kelly M. Ozurovich
                                                     JONES DAY
16                                                   555 South Flower Street, 50th Floor
                                                     Los Angeles, CA 90071
17

18                                                   Counsel for Defendants Holy Stone Enterprise Co, Ltd.,
                                                     Holystone International, Milestone Global Technology,
19                                                   Inc., and Vishay Polytech Co., Ltd.

20

21

22

23

24

25

26

27

28

       Master File No. 3:14-cv-03264-JD
       MDL Case No. 3:17-md-02801-JD                     1
                                          JOINT PRETRIAL STATEMENT
            Case 3:17-md-02801-JD Document 1093 Filed 01/21/20 Page 3 of 5



 1   Dated: January 21, 2020                      /s/ Bruce D. Sokler           __________

 2                                                Bruce D. Sokler
 3                                                Robert G. Kidwell
                                                  MINTZ LEVIN COHN FERRIS GLOVSKY AND
 4                                                POPEO P.C.
                                                  701 Pennsylvania Avenue NW, Suite 900
 5                                                Washington, DC 20004
 6
                                                  Evan S. Nadel
 7                                                MINTZ LEVIN COHN FERRIS GLOVSKY AND
                                                  POPEO P.C.
 8                                                44 Montgomery Street, 36th Floor
 9                                                San Francisco, CA 94104

10                                                Counsel for Defendant AVX Corporation
11   Dated: January 21, 2020                      /s/ Heather S. Nyong’o
12
                                                  Heather S. Nyong’o (CA SBN 222202)
13                                                WILMER CUTLER PICKERING
                                                  HALE AND DORR LLP
14                                                1 Front Street, Suite 3500
                                                  San Francisco, California 94111
15                                                heather.nyongo@wilmerhale.com
16
                                                  Thomas Mueller (pro hac vice)
17                                                WILMER CUTLER PICKERING
                                                  HALE AND DORR LLP
18                                                1875 Pennsylvania Avenue, NW
                                                  Washington, DC 20006
19                                                thomas.mueller@wilmerhale.com
20
                                                  Chris Johnstone (CA SBN 242152)
21                                                WILMER CUTLER PICKERING
                                                  HALE AND DORR LLP
22                                                950 Page Mill Road
                                                  Palo Alto, CA 94304
23
                                                  chris.johnstone@wilmerhale.com
24                                                Telephone: (650) 858-6000
                                                  Facsimile: (650) 858-6100
25

26                                                Counsel for Defendants Elna Co., Ltd. and Elna
27                                                America, Inc.

28

      Master File No. 3:14-cv-03264-JD
      MDL Case No. 3:17-md-02801-JD                   2
                                         JOINT PRETRIAL STATEMENT
            Case 3:17-md-02801-JD Document 1093 Filed 01/21/20 Page 4 of 5



 1   Dated: January 21, 2020                      /s/ Charles F. Rule

 2                                                Charles F. Rule
 3                                                Joseph J. Bial
                                                  Daniel J. Howley
 4                                                PAUL, WEISS, RIFKIND, WHARTON &
                                                  GARRISON LLP
 5                                                2001 K Street, NW
 6                                                Washington, DC 20006-1047

 7                                                Steven Shea Kaufhold
                                                  KAUFHOLD GASKIN LLP
 8                                                388 Market St, Suite 1300
 9                                                San Francisco, CA 94111

10                                                Counsel for Defendants Nippon Chemi-Con
                                                  Corporation and United Chemi-Con, Inc.
11   Dated: January 21, 2020                      /s/ Bonnie Lau
12
                                                  Bonnie Lau (State Bar No. 246188)
13                                                blau@mofo.com
                                                  Stephen Kam (State Bar No. 327576)
14                                                stephenkam@mofo.com
15                                                MORRISON & FOERSTER LLP
                                                  425 Market Street
16                                                San Francisco, California 94105-2482
                                                  Telephone: (415) 268-7000
17
                                                  Facsimile: (415) 268-7522
18

19                                                Counsel for Defendant Matsuo Electric Co., Ltd.
20

21

22

23

24

25

26

27

28

      Master File No. 3:14-cv-03264-JD
      MDL Case No. 3:17-md-02801-JD                   3
                                         JOINT PRETRIAL STATEMENT
             Case 3:17-md-02801-JD Document 1093 Filed 01/21/20 Page 5 of 5



 1   Dated: January 21, 2020                           /s/ Gaspare J. Bono

 2                                                     Gaspare J. Bono
 3                                                     Claire Maddox
                                                       Leslie Barry
 4                                                     DENTONS US LLP
                                                       1900 K Street, NW
 5                                                     Washington, DC 20006
 6
                                                       Andrew S. Azarmi
 7                                                     DENTONS US LLP
                                                       One Market Plaza, Spear Tower, 24th Floor
 8                                                     San Francisco, California 94105
 9
                                                       Counsel for Defendants Shinyei Kaisha,
10                                                     Shinyei Technology Co., Ltd.,
                                                       Shinyei Capacitor Co., Ltd. and
11                                                     Shinyei Corporation of America
12
     Dated: January 21, 2020                           /s/ Jarod M. Bona
13
                                                       Jarod M. Bona
14                                                     Aaron R. Gott
15                                                     BONA LAW PC
                                                       4275 Executive Square, Suite 200
16                                                     La Jolla, CA 92037
17
                                                       Counsel for Defendants Taitsu Corporation
18                                                     and Taitsu America, Inc.

19

20           Pursuant to Civil Local Rule 5.1(i)(3), I attest that all other signatories listed, and on whose
21   behalf the filing is submitted, concur in the filing’s content and have authorized the filing.
22
     Dated: January 21, 2020                                                 /s/ Joseph R. Saveri______
23                                                                            Joseph R. Saveri
24

25

26

27

28

       Master File No. 3:14-cv-03264-JD
       MDL Case No. 3:17-md-02801-JD                        4
                                           JOINT PRETRIAL STATEMENT
